Judgment of the Supreme Court, New York County (Dennis Edwards, Jr., J.), rendered February 22, 1984, which convicted defendant of the crime of robbery in the first degree and sentenced him to an indeterminate term of imprisonment of from 5 to 15 years, is unanimously modified as an exercise of discretion in the interest of justice to the extent of reducing defendant’s sentence to a term of imprisonment of from 3 to 9 years.
*889We find defendant’s sentence of 5 to 15 years’ imprisonment to be excessive considering his very minor prior criminal involvement, his favorable employment reports, the supportive relationship he has with his family, and considering also that defendant was unarmed during this robbery and did not harm the victim. Accordingly, we reduce his sentence to 3 to 9 years. Concur — Murphy, P. J., Carro, Lynch, Rosenberger and Wallach, JJ.